UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.000-52317 ITP Energy Corporation (Exact name of registrant as specified in its charter) Nevada 98-0438201 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Via Federico Zuccari, 4, Rome, Italy 00153 (Address of principal executive offices)(zip code) + 39 (06) 5728 8176 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURINGTHE PRECEDING FIVE YEARS Check whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after distribution of securities under a plan confirmed by a court. YesoNoo APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity as of the latest practicable date:As of May 16, 2011, there were 36,107,504 shares of common stock, par value $0.001, outstanding. TABLE OF CONTENTS PART I-FINANCIAL INFORMATION 4 Item 1. Financial Statements. 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 14 Item 4. Controls and Procedures. 14 PART II - OTHER INFORMATION 15 Item 1. Legal Proceedings Item 1A. Risk Factors. 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 15 Item 3. Defaults Upon Senior Securities. 15 Item 4. (Removed And Reserved). 15 Item 5. Other Information. 15 Item 6. Exhibits 16 SIGNATURES 17 2 Explanatory Note As used in this Quarterly Report on Form 10-Q (this “Report”), unless otherwise stated, all references to the “Company”, “we,” “our”, “us” and words of similar import, refer to ITP Energy Corporation. As previously reported in our Current Report on Form 8-K filed on May 5, 2011, on April 29, 2011, we completed a share exchange transaction whereby we acquired 100% of ITP Benelli S.p.A., formerly known as ITP Impianti e Tecnologie di Processo S.p.A., an Italian corporation (“ITP”), together with its subsidiaries, operating companies and commercial offices based in Italy, the United States, the Czech Republic, Azerbaijan and Singapore. The closing of the share exchange transaction resulted in a change of control of our company. The share exchange transaction was accounted for as a reverse acquisition and, as a result, our company’s (the legal acquirer) consolidated financial statements will, in substance, be those of ITP (the accounting acquirer), with the assets and liabilities, and revenues and expenses, of our company being included effective from the date of the closing of the share exchange transaction. However, the share exchange transaction was not completed until April 29, 2011, after the end of our company’s most recent interim period, which ended on March 31, 2011. Thus, we were required to file this Report for our business activities prior to the closing of the share exchange transaction and as of March 31, 2011. Although this Report includes descriptions of the share exchange transaction and the business of the combined entity after the closing of the share exchange agreement, the financial statements and information included in connection therewith are only those of our company, the legal acquirer, prior to the closing of the share exchange transaction and as of March 31, 2011. 3 PART I-FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS. ITP ENERGY CORPORATION (Formerly - Netfone, Inc.) (A Development Stage Company) BALANCE SHEETS (Unaudited) March 31, (Unaudited) September 30, (Audited) ASSETS Total Assets $
